Citation Nr: 1720020	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-26 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.  

2.  Entitlement to service connection for a bilateral foot disability, other than pes planus, to include arthritis of the right and left big toes.  

3.  Entitlement to service connection for a bilateral knee disability, to include arthritis.  

4.  Entitlement to service connection for a bilateral hip disability, to include arthritis.  

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to October 1967.  

These matters come to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan.  

The Veteran's September 2012 VA Form 9 substantive appeal requested a videoconference hearing before the Board; however, the Veteran failed to report for the scheduled Board hearing in April 2014.  Therefore, the Veteran's hearing request has been deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).  


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus preexisted active service and was not aggravated beyond the natural progress of the disease by active service.  

2.  A bilateral foot disability, diagnosed as arthritis of the right and left big toes, did not have onset during active service or within one year of service discharge and is not otherwise etiologically related to active service.  

3.  A bilateral knee disability, to include arthritis, did not have onset during active service or within one year of service discharge and is not otherwise etiologically related to active service.  

4.  A bilateral hip disability, to include arthritis, did not have onset during active service or within one year of service discharge and is not otherwise etiologically related to active service.  

5.  COPD did not have onset during active service and is not otherwise etiologically related to active service, to include as due to herbicide exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for pes planus have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).  

2.  The criteria for service connection for a bilateral foot disability, to include arthritis of the right and left big toes, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

3.  The criteria for service connection for a bilateral knee disability, to include arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

4.  The criteria for a bilateral hip disability, to include arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

5.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

I.  Service Connection/Service Aggravation - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Service connection for certain specified diseases may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b) (2016); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  Under 38 U.S.C.A. § 1153, the burden falls on the veteran to establish aggravation of the preexisting disorder.  Id.; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe, 7 Vet. App. at 246.  If the presumption of aggravation arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Id.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

I.A.  Bilateral Feet, Knees, and Hips  

The Veteran claims entitlement to service connection for disabilities of the bilateral feet, knees, and hips.  Specifically, he asserts that his military service as a lineman in the signal corps, which involved climbing telephone poles with climbers made of steel straps and spikes on his feet and lower legs, resulted in excess strain on his feet, knees, and hips which has gotten progressively worse.  

Significantly, while service treatment records document that bilateral pes planus was noted upon enlistment in September 1963; service treatment records do not otherwise document complaints, treatment, or diagnosis of an additional bilateral foot disability, or bilateral knee or hip disabilities.  The September 1963 physical examination was otherwise normal, without additional foot disability, or noted disability of the knees or hips, and additional in-service examinations in August 1967 and September 1967 were likewise normal regarding the Veteran's feet, knees, and hips.  Likewise, in an August 1967 Report of Medical History that the Veteran completed, he specifically denied a history of "foot trouble."  

Upon VA examination in November 2010, x-rays showed osteoarthritis of the bilateral first metatarsophalangeal (MTP) joints, the bilateral knees, and the bilateral hips.  However, the VA examiner ultimately opined that the Veteran's claimed foot, knee, and hip disabilities were less likely as not caused by or a result of active service.  The examiner specifically stated that it was less likely that the Veteran's in-service occupation as a lineman was the cause of his current symptomatology; rather, he concluded that the Veteran's osteoarthritis was a natural progression resulting from advancing age.  Additionally, the examiner noted that, aside from pes planus noted upon enlistment, service treatment records did not document any additional in-service foot, knee, or hip treatment.  Regarding the Veteran's pes planus, the examiner specifically noted that it appeared to be type 1 pes planus, or functional flat foot, which was not usually a cause of disability; rather, low arches in these types of individuals was considered to be a sign of a strong stable foot.  

Upon subsequent VA examination in May 2015, the Veteran reported ongoing bilateral foot, knee, and hip pain.  He specifically stated that his bilateral pes planus had not resolved, but remained the same.  Upon examination, there was no objective evidence to support a diagnosis for the claimed bilateral hip condition or right knee condition.  Regarding the Veteran's left knee cartilage restoration in 1975 and total left knee replacement in 2012, the examiner noted that such conditions were less likely than not related to active service; rather, they were at least as likely as not related to the aging process and the passage of time, and common for individuals of similar age without military service.  Similarly, regarding the examiner opined that the Veteran's bilateral DJD of the first MTP joints was less likely than not related to active service; rather, it was at least as likely as not related to the aging process and the passage of time, and was a common condition for individuals of similar age without military service.  Finally, the examiner opined that the Veteran's bilateral pes planus, which clearly and unmistakable existed prior to active service, was not aggravated beyond its natural progression during military service.  The examiner noted that there were no medical records to establish a chronic problem since separation from the military; moreover, pes planus was common for an individual of similar age without military service.  

Initially, the Board notes that there is no probative evidence of record that the Veteran's preexisting bilateral pes planus disability was aggravated by active service.  As noted above, service treatment records do not document any additional complaints or treatment regarding pes planus following its notation in his enlistment examination.  Additionally, the November 2010 VA examiner found that the Veteran's pes planus was functional and considered to be a sign of a strong, stable foot.  Moreover, upon VA examination in May 2015, the Veteran reported that his pes planus has been stable, and the VA examiner concluded that his bilateral pes planus, which clearly and unmistakable existed prior to active service, was not aggravated beyond its natural progression during military service.  Given the above, the Board concludes that the Veteran has presented no probative evidence establishing aggravation of a preexisting bilateral pes planus disability during service.  See Horn, 25 Vet. App. at 235; Paulson, 7 Vet. App. at 470-71; Crowe, supra.  Accordingly, service aggravation for preexisting bilateral pes planus must be denied.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Additionally, the preponderance of evidence is against a nexus between the Veteran's claimed bilateral foot, knee, or hip disabilities.  While the November 2010 examination documents osteoarthritis of the bilateral first MTP joints, bilateral knees, and bilateral hips, there is no evidence that such conditions first manifested during active service or within one year of service discharge; therefore, presumptive service connection is not warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Rather, the probative opinions of the November 2010 and May 2015 VA examiners weigh against the Veteran's claims.  The November 2010 VA examiner ultimately opined that the Veteran's claimed foot, knee, and hip disabilities were less likely as not caused by or a result of active service, to include his in-service occupation as a lineman; rather, he concluded that the Veteran's osteoarthritis was a natural progression resulting from advancing age.  Similarly, the May 2015 VA examiner concluded that the Veteran's left knee condition and bilateral MTP arthritis were at least as likely as not related to the aging process and the passage of time, and common conditions for individuals of similar age without military service.  The Board affords great probative value to these opinions, which were rendered following a review of the evidence and which are well supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran's lay statements regarding his observable symptoms are probative evidence, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); however, to the extent that the Veteran's statements attempt to assert a nexus between his claimed foot, knee, or hip conditions and his active service, such statements are afforded little probative value, as the Veteran is not shown to possess complex medical or orthopedic expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, to the extent that the Veteran asserts that such conditions first had onset during active service or within one year of service discharge, such statements are afforded little probative value when compared to the additional evidence of record, including service treatment records which do not document any related complaints, treatment, or diagnosis, and post-service records which do not document any related complaints until the Veteran's January 2010 claim, which is over four decades after the Veteran's discharge from active service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In sum, the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for bilateral foot, knee, and hip disabilities.  As such, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I.B.  COPD  

The Veteran also claims entitlement to service connection for COPD.  

Significantly, service treatment records do not document complaints, treatment, or diagnosis of COPD during active service.  A September 1963 enlistment examination documents a normal clinical evaluation of the Veteran's lungs and chest, as do additional in-service examinations in August 1967 and September 1967.  

Additionally, post-service VA treatment records first document an assessment of COPD in July 2006.  

Moreover, there is not a preponderance of probative evidence of a nexus between the Veteran's COPD and his active service.  Additionally, the Board notes that while the Veteran did serve in the Republic of Vietnam and is presumed to have been exposed to herbicides, COPD is not of the specified diseases associated with herbicide exposure; therefore, presumptive service connection is not warranted.  See 38 C.F.R. § 3.309(e).  

Upon VA examination in May 2015, the Veteran reported he developed flu-like symptoms in 2006, after which he was hospitalized for shortness of breath and diagnosed with COPD.  The examiner ultimately opined that his COPD was less likely than not related to exposure to herbicides in Vietnam; rather it was at least as likely as not related to the passage of time and the aging process.  The examiner noted that the Veteran did not have any complaints of COPD symptoms until 2006, after a possible reaction to a flu shot at that time.  Moreover, he stated that COPD was common for an individual of similar age without military service.  The Board affords great probative value to the May 2015 VA examiner's opinion, which was rendered following a review of the evidence and was well supported by a rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304.  
The Veteran's lay statements regarding his observable symptoms are probative evidence, see Layno, 6 Vet. App. 465; however, to the extent that the Veteran's statements attempt to assert a nexus between COPD and his active service, such statements are afforded little probative value, as the Veteran is not shown to possess complex medical expertise.  See Jandreau, 492 F.3d 1372.  Additionally, to the extent that the Veteran asserts that his COPD had onset during active service or shortly thereafter in the form of a persistent cough which has been continuous therefrom, such statements are afforded little probative value when compared to the additional evidence of record, including service treatment records which do not document any complaints, treatment, or diagnosis of COPD or related symptoms, and post-service medical records which do not document any reference to COPD prior to July 2006, which is nearly four decades after the Veteran's discharge from active service.  See Caluza, 7 Vet. App. 498.  

In sum, the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for COPD.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service aggravation for preexisting bilateral pes planus is denied.  

Service connection for a bilateral foot disability other than pes planus, to include arthritis of the right and left big toes, is denied.  

Service connection for a bilateral knee disability, to include arthritis, is denied.  

Service connection for a bilateral hip disability, to include arthritis, is denied.  

Service connection for COPD is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


